Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1 

Reissue Applications
The amendment to the specification filed December 1, 2021 meets the requirements of 37 C.F.R. 1.177.  
However, the amendments to the specification and claims are objected to as non-compliant under 37 CFR 1.173 due to the use of strikethrough in the specification and claims.  Note that double bracketing is also not permitted.  
The amendment to the claims is further improper because new reissue claims will always be new (relative to the ‘970 patent), and therefore the status identifiers for claims 10-12, 14-24, and 26-35 should read “(New, Currently amended)” or the like as appropriate, and the claims should be underlined in their entirety.  
See 37 CFR 1.173(b)(1)(2), (d), and (g).

The amendments to the drawings are objected to because the amended figures are not labelled “Amended” as required by 37 CFR 1.173(b)(3).
The term “Amended” should appear immediately below the figure legends in figures 4B and 4C.  The changes to the drawings are otherwise acceptable.

37 CFR 1.173(c) because it lacks an explanation of the support in the disclosure of the patent for the changes made to the claims.
Note that the manner of making amendments in reissue applications differs from regular utility applications.  See MPEP 1453.

Declaration
The Declaration filed December 21, 2021 is accepted and effective to overcome the rejection made in the previous Office action.

Specification
The formalities objection to the disclosure set forth in the previous Office action is withdrawn in view of the amendments to the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Enablement
Claims 10-12, 14-24, and 26-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification is non-enabling for the: 
combined diameter of said arc welding electrodes in said orientation comprises a first width and an energy input via said arc welding waveform to said arc welding electrodes is less than an energy required for a single arc welding electrode having the first width as recited in claim 10, and 
at least two arc welding electrodes in said orientation comprise a total cross-sectional area and an energy supplied via said arc welding waveform to said arc welding electrodes is about the same as an energy required for a single arc welding electrode having the total cross-sectional area, as recited in claim 24.
The disclosure of the ‘970 patent does not provide a discussion or analysis as to the differences or correlations between energy input and energy required, or between energy supplied and energy required as recited in the claims.
The disclosure further does not give any examples of the energy supplied or required to weld with the two electrodes or with the single electrodes, such as the current or the voltage.
i.e., direct, pulse, alternating), the output frequency, etc.
Further, the type or material of the electrodes is not disclosed, nor is the rate at which the material of the electrode is deposited in the weld.
As such, the disclosure of the ‘970 patent does not enable one of ordinary skill in the art to make and use the invention recited in claims 10 and 24 without undue experimentation.
With respect to claims 11 and 12, the disclosure is not enabling for the width or length of the one weld puddle to be equal to or greater than the single arc welding electrode.
First, there is no comparison of the dimensions of the weld puddle of the two electrodes to the single electrode, as recited in the claims.
Next, it is well known in the art that the size and shape of the weld puddle is determined by a variety of factors such as the welding current used, the speed at which the weld is formed (i.e., inches per minute), the waveform used, and the spacing between electrodes when tandem electrodes are used.
None of this information is provided in the disclosure of the ‘970 patent, and therefore those of ordinary skill in the art would find the disclosure non-enabling to produce the weld puddle of claims 11 and 12 without undue experimentation.
With respect to claims 21 and 33, see the discussion of claims 10 and 24, above. 
No New Matter should be entered.  


Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 14-24, and 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Also in claim 10, the limitation of “an energy required for a single arc welding electrode having the first width” renders the claim indefinite because it is not clear if the single electrode is being claimed as part of the invention, and/or what relevance the energy required for the single electrode has with respect to the energy input to the two electrodes.  Moreover, the comparison of an energy input to the two electrodes is not a direct correlation to an energy required for the single electrode.  As such the claim is indefinite as to what is being claimed as the invention at least in the last four lines of the claim.  Finally, the claim is indefinite as to whether or not the an “energy input” is the same as the energy in an “energy required.”  “Energy” can be defined in many ways, and the claim is unduly broad with respect to energy such that the metes and bounds cannot be determined.
Claim 11 is indefinite as it is unclear if the weld puddle width is being compared to the single arc welding electrode, a weld puddle formed by the single electrode, or the width of the single electrode.

In claims 21 and 33, the “welding current sufficient to weld with” is indefinite because the claim does not recite any additional parameters which would define what is meant by the current being “sufficient” to weld with, nor is there is any guidance as to what would be a sufficient weld.  The claims are further indefinite as to whether or not the “a single electrode” is the same single electrode set forth in claims 10 and 24, or an additional single electrode.   These claims are indefinite because they do not set forth any of the variables which would permit or cause a welding current sufficient to weld with a single electrode having a cross-sectional area substantially the same as the total cross-sectional area of the at least two electrodes.  For instance the materials of the two electrodes and the single electrode are not set forth, nor are the cross-sectional areas of the electrodes or the amount of current sufficient to weld recited in the claims.  These claims are also unclear as to how and why the welding current sufficient to weld with the single electrode would be the same as that sufficient to weld with the at least two electrodes.
Finally, these claims are indefinite because the current is being defined in-part by and/or compared to an element (the single electrode) that is not claimed and does not make up part of the invention.
In claim 24, the limitation of “an energy supplied by said arc welding waveform” renders the claim indefinite because it is not clear if the single electrode is being claimed as part of the invention, and/or what relevance the energy supplied for the energy supplied” to the two electrodes is not a direct correlation to the “energy required” for the single electrode.  As such the claim is indefinite as to what is being claimed as the invention, at least due to the last four lines of the claim.  

Claim Rejections - 35 USC § 1032
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 10-14, 16-24, and 26-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khakhalev (US PGPub 2009/0188896 to Khakhalev et al.) in view of Myers (US PGPub 2007/0007265 to Myers et al.) and Tandem MIG (Tandem MIG publication, Lincoln Electric, October 2005).
Khakhalev (previously cited) discloses an arc welding system, comprising:
a welding gun 12 including a contact tip 32 comprising a channel and an orifice;
an arc welding power supply which provides an arc welding current through said contact tip for consuming at least two arc welding consumable electrodes 34 having a 
a wire feeding mechanism 36 which provides said at least two arc welding consumable electrodes from respective electrode sources 40 to said contact tip, where said arc welding electrodes pass through said contact tip in a longitudinal orientation without intertwining or twisting with each other;
where a combined diameter of said arc welding electrodes in said orientation comprises a first width and an energy input by said arc welding waveform to said arc welding electrodes is less than an energy required to consume a single arc welding electrode having the first width.  See paragraphs 0030, 0031, and 0033, at least.
The tip 32 is conductive, but Khakhalev does not expressly teach providing a welding waveform through the contact tip.  Further, Khakhalev does not appear to compare the at least two electrodes to a single electrode, and even though a single arc and a single weld are described, does not expressly teach that an arc welding waveform generates one weld puddle from the two arc welding electrodes.
Myers (newly cited) teaches an electric arc welding system comprising a power source, and a contact 786 which receives an electrode E3 from a source.  The power supply provides an arc welding waveform through the contact tip 786 for consuming the electrode.  See paragraphs 0053-0054, at least.
From the teaching of Myers, it would have been obvious to those of ordinary skill in the art at the time of the invention to provide a welding waveform to the contact tip of Khakhalev for consuming the electrodes in order to control the heat input, droplet shape and size, penetration, and/or bead shape of the weld as is well known in the art.
sic kJ/in) of a single electrode versus a pair of smaller electrodes.  As shown in the last column the pair of .045 diameter electrodes have a heat input of 33.5 kJ/in, which is less than the 49.4 kJ/in of the smallest single electrode.
From this teaching, it would have been obvious to those of ordinary skill in the art at the time of the invention that regardless of the size of the two electrodes used by Khakhalev, there would be single electrodes which would have the same width or diameter as the combined with of the two electrodes, and that an energy input for the two electrodes would or could be less than an energy required for the single electrode.  Such is an inherent principal of welding electrodes and is based not on width or diameter but on the cross-sectional area of the electrodes.  Tandem MIG provides a teaching or example of this principle.
With respect to claims 11 and 12, the size and shape of the weld puddle would be dependent on many factors such as the size and type of electrodes used, the distance between the electrodes, the shielding gas, the speed at which the welding gun is advanced, and the waveform used.  Therefore, it would have been obvious that the width or the length of the weld puddle could be equal to or greater than the single arc welding electrode having the first width depending on any or all of the factors listed above.
With respect to claims 15 and 27, see figure 2 of Khakhalev. 

With respect to claims 18 and 30, a circular orifice is shown in figures 3a and 4 of Khakhalev, and also the orifice on page 3 of Tandem MIG.
Respect to claims 19 and 31, Khakhalev teaches that the electrodes may have a different diameter.  Tandem MIG further teaches the same on page 10.  
With respect to claims 20 and 32, Khakhalev further teaches that the wires may have different diameters and different compositions.  
With respect to claims 21 and 33, it would have been obvious that the current provided by the welding waveform would be sufficient to weld with a single electrode having a cross-sectional area substantially the same as the total cross-sectional area of the at least two electrodes inasmuch as this is a well-known principal in the welding art.  See page 8 of Tandem MIG. 
With respect to claims 22 and 34, the wire feeding mechanism 36 is considered to be one wire feeder receiving at least two electrodes from a plurality of electrode sources.  
With respect to claims 23 and 35, see figure 3 of Khakhalev.
With respect to claim 24, see the rejection of claim 10 above.  The “an energy supplied” by the arc welding waveform in claim 24 is considered to be the same as the “an energy input” recited in claim 10.
Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive. 
Interview
Applicant’s summary of the October 29, 2021 Interview contains inaccuracies which are addressed below.
Applicant is not clear as to the identity of the person referred to as “the technical Examiner, who was brought in to participate in the interview.”  None of the USPTO participants purported to be a technical expert, and none of the participants acknowledged “Applicant’s position that contact tips and nozzles are not the same.” 
While there was a discussion of contact tips and nozzles, and Applicant argued that the two have different meanings in the welding art, Applicant did not explain the differences during the interview.  

Reissue Applications     
Applicant’s traversal of the objection set forth in the previous office action is noted.  The amendments to the Specification are effective to overcome the objection.

Reissue Declaration
The Declaration filed December 1, 2021 includes a proper error statement and has been accepted.  The rejection under 35 U.S.C. 251 has been overcome.


Enablement
The arguments presented on pages 11-13 have been fully considered but are not persuasive.
Contrary to the arguments, the Office has not represented that the features of claims 10, 11, 12, 13, 24, and 25 are “not supported” by the disclosure of the ‘970 patent.  Instead, the claims are rejected because the ‘970 patent does not provide an enabling disclosure for the claimed subject matter.
With respect to the “alleged ‘well-known features’” argument on page 12, Applicant asserts that because those features are well known in the art there is no requirement to describe them.
In response, it is noted that the rejection was not “based on a failure to describe well-known features” as alleged by Applicant.  Instead, the disclosure was found to be non-enabling because it does not provide any examples of parameters such as a welding waveform, a welding current, and operating voltage, the type of waveform, the output frequency, etc.  Information such as this would be necessary for a person of ordinary skill in the art to practice the claimed invention.  
With respect to claims 10, 11, and 24, the Office action did not require Applicant to describe well-known features as alleged by Applicant.  Instead, the Office action pointed out that it is well-known that the size and shape of a weld puddle is determined by a variety of factors such as the welding current used, the speed at which the weld is formed, the waveform used, and the spacing between electrodes when tandem electrodes are used.  The disclosure of the ‘970 patent provides none of the information 
It appears that Applicant has misunderstood the rejection for non-enablement as a written description rejection.  The support asserted on page 13 is noted, however, specific passages within the patent are not identified which would address the enablement rejection.  Referring to large portions, such as half of the specification, does not particularly point out support for claimed subject matter.
The statement presented in lines 18- 20 of page 12 are taken as an admission that the “well-known features” are in fact well known in the art.
As to applicant’s invitation to demonstrate wherein the claims any parameters of the waveform are recited in the claims and not supported by the disclosure, it is noted that the claims recite no parameters.  Applicant’s invitation does not address the enablement rejection.
Presented with the enablement rejection, Applicant has failed in its burden to show where in the subject ‘970 patent there is a description which would enable 1 of ordinary skill to make and/or use the invention as recited in the claims.
The presentation of arguments on pages 12 and 17 with respect to claims 13 and 25 is noted, but the arguments are moot because these claims have been canceled.

Indefiniteness
The arguments with respect to the term “via” on pages 13 and 14 are noted, however it should be pointed out that this term has been deleted from the claims.

The assertion that the “Office appears to acknowledge” a parameter in lines 10- 14 of page 14 is not understood and such “acknowledgment” is not well-taken.  Applicant appears to use specific wording in the rejection as somehow providing support for its arguments.
The argument that a person of ordinary skill in the art would not identify the single electrode as one of the claimed electrodes is noted, but does not address the rejection as set forth.  The rejection actually states that the claim is indefinite “because it is not clear if the single electrode is being claimed as part of the invention.”  It is clear that the at least two arc welding electrodes which are consumed are being compared to a third electrode (the “single arc welding electrode”), however it is not clear if this single arc welding electrode is being claimed as part of the invention.
Moreover, none of the properties of any of the electrodes are recited in the claims.  The only parameter recited is the combined diameter of the two arc welding electrodes comprising a first width, and the single electrode which also has the first width.  Although not recited in the claims, it should be clear that the single electrode has a diameter which is twice the diameter of the two arc welding electrodes to be consumed.  As such, the single electrode will always have a cross-sectional area which is larger than the combined cross-sectional areas of the arc welding electrodes.  Therefore, it would appear that energy required to weld with the two electrodes would always be less than the energy required to weld with the single electrode.

Returning to the energy required to weld with the two electrodes having diameters which comprise a first width discussed two paragraphs above, it would appear that it is an inherent property, or a constant principal, that the energy required to weld with the two electrodes will always be less than required to weld with the single electrode recited in the claims.  If this is correct, Applicant should acknowledge as much in the next response.  If this is not correct, Applicant should provide evidence to that effect.
With respect to the arguments made in the last 10 lines of claim 14, the previous Office action did not set forth a “requirement to include additional parameters.”

35 U.S.C. 103
The arguments that Medicus does not disclose a contact tip, and that persons of ordinary skill in the art would readily appreciate the differences between a nozzle and a contact tip are not persuasive.  While the terms “contact tip” and “nozzle” do not appear to be entirely interchangeable in the prior art, attention is drawn to Gleason (U.S. Patent 3,694,620) previously cited by Applicant, where in column 3 the elements 70 is described as a “welding tip or nozzle.”  Therefore, merely reciting the bare term “contact tip” does not recite over a reference such as Medicus which uses the term “nozzle” for the terminal end the welding torch through which the electrodes protrude.

Nevertheless, Applicant has amended claims 10 and 24 to recite that the power supply provides an arc welding waveform “through said contact tip” for consuming the electrodes.  This is considered to be a structural limitation of the contact tip which defines over Medicus where the current is introduced to the electrodes far upstream of the nozzle 22.
As such, the rejections based on Medicus have been withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 25, 2021 and January 7, 2022 have been considered and placed of record.   
It is noted that the foreign references which are not in the English language have been considered only as to the extent to which they can be understood from the English abstract (if provided) and the drawing figures.
The documents filed October 25, 2021 and entered as JP 5157006 and JP6137053 have not been considered because the specification pages of these documents as submitted are blank, and therefore have been submitted without descriptions. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  The recitation of the welding waveform provided “through said contact tip” necessitated the use of Khakhalev as the base reference.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The examiner can normally be reached M-F 9:00-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             
Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferee: /SC/

Conferee: /E.D.L/                            SPRS, Art Unit 3993        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,156,145; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
        
        2  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.